Exhibit 10.1

 

SECOND AMENDMENT

AND JOINDER

 

THIS SECOND AMENDMENT AND JOINDER dated as of October 14, 2015 (this
“Amendment”) to that certain Amended and Restated Credit and Guaranty Agreement
referenced below is by and among VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware
limited partnership (“Parent Borrower”), VENTAS CANADA FINANCE LIMITED, a Nova
Scotia limited company (“Ventas Canada Finance Limited”), VENTAS UK
FINANCE, INC., a Delaware corporation (“Ventas UK Finance”), VENTAS EURO
FINANCE, LLC, a Delaware limited liability company (“Ventas Euro Finance” and
together with Ventas Canada Finance Limited and Ventas UK Finance, the “New
Borrowers” and each individually a “New Borrower”), VENTAS SSL ONTARIO II, INC.,
an Ontario corporation (“Ventas SSL II”), and VENTAS SSL ONTARIO III, INC., an
Ontario corporation (“Ventas SSL III” and together with the Parent Borrower, the
New Borrowers and Ventas SSL II, the “Borrowers” and each individually a
“Borrower”), VENTAS, INC., a Delaware corporation (“Ventas”) as guarantor, the
Lenders identified on the signature pages hereto, and BANK OF AMERICA, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and as Swing
Line Lender, L/C Issuer and Alternative Currency Fronting Lender.

 

W I T N E S S E T H

 

WHEREAS, a revolving credit and term loan facility was established in favor of
the Borrowers pursuant to the terms of that certain Amended and Restated Credit
and Guaranty Agreement, dated as of December 9, 2013, among the Borrowers,
Ventas, the financial institutions party thereto from time to time, as lenders
(the “Lenders”) and the Administrative Agent (as amended, supplemented or
otherwise modified prior to the effectiveness of this Amendment, the “Existing
Credit Agreement”);

 

WHEREAS, the Parent Borrower has requested that each of the New Borrowers be
permitted to join the Existing Credit Agreement as Borrowers for all purposes of
the Existing Credit Agreement and the other Loan Documents;

 

WHEREAS, the Borrowers, Ventas, the Lenders and the Administrative Agent have
agreed to amend the Existing Credit Agreement as set forth herein to reflect the
addition of the New Borrowers as parties to the Existing Credit Agreement;

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

PART 1

DEFINITIONS

 

SUBPART 1.1  Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Existing Credit Agreement.

 

--------------------------------------------------------------------------------


 

PART 2

AMENDMENTS TO EXISTING CREDIT AGREEMENT

 

Effective on (and subject to the occurrence of) the Second Amendment Effective
Date (as defined in Subpart 4.1), the Existing Credit Agreement is hereby
amended in accordance with this Part 2.

 

SUBPART 2.1                Amendments to Introductory Paragraph. The
introductory paragraph of the Existing Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

This AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of December 9,
2013 (as amended, restated, supplemented or otherwise modified from time to
time, this “Agreement”), among VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware
limited partnership (“Parent Borrower”), VENTAS SSL ONTARIO II, INC., an Ontario
corporation (“Ventas SSL II”), VENTAS SSL ONTARIO III, INC., an Ontario
corporation (“Ventas SSL III”), VENTAS CANADA FINANCE LIMITED, a Nova Scotia
limited company (“Ventas Canada Finance Limited”), VENTAS UK FINANCE, INC., a
Delaware corporation (“Ventas UK Finance”), VENTAS EURO FINANCE, LLC a Delaware
limited liability company (“Ventas Euro Finance”), and each of the entities from
time to time executing a Borrower Joinder Agreement (together with the Parent
Borrower, Ventas SSL II, Ventas SSL III, Ventas Canada Finance Limited, Ventas
UK Finance and Ventas Euro Finance, the “Borrowers” and each individually a
“Borrower”), VENTAS, INC., a Delaware corporation (“Ventas”) as guarantor, the
lending institutions party hereto from time to time (each, a “Lender” and
collectively, the “Lenders”), and BANK OF AMERICA, N.A., as Administrative
Agent, Swing Line Lender, L/C Issuer and Alternative Currency Fronting Lender.

 

SUBPART 2.2                Amendments to Section 1.1.

 

(a)                                 The definition of “Eurocurrency Rate” set
forth in Section 1.1 of the Existing Credit Agreement is hereby amended by
deleting clause (a)(ii) thereof in its entirety and replacing it with the
following:

 

(ii) denominated in Canadian Dollars, the rate per annum equal to the Canadian
Dealer Offered Rate (“CDOR”), or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
(in such case, the “CDOR Rate”) at or about 10:00 a.m. (Toronto, Ontario time)
on the Rate Determination Date (or such other day as is generally treated as the
rate fixing day by market practice in such interbank market, as determined by
the Administrative Agent) (or if such day is not a Business Day, then on the
immediately preceding Business Day);

 

(b)                                 The definition of “Foreign Borrower” set
forth in Section 1.1 of the Existing Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

“Foreign Borrower” means any borrower under this Agreement, including Ventas SSL
II, Ventas SSL III, Ventas Canada Finance Limited, organized in any jurisdiction
other than the United States (or any political subdivision thereof).

 

(c)                                  The definition of “Loan Documents” set
forth in Section 1.1 of the Existing Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

2

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Borrower Joinder Agreement and any agreement creating or perfecting rights in
Cash Collateral pursuant to the provisions of Section 2.17 and the Engagement
Letter.

 

(d)                                 The definition of “Sanctions” set forth in
Section 1.1 of the Existing Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

“Sanction(s)” means, with respect to any Person, any international economic
sanction administered or enforced by the United States Government (including,
without limitation, OFAC), the Canadian Government, the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority, in each case to the extent applicable to such Person.

 

(e)                                  The following new definitions are hereby
added in appropriate alphabetical order:

 

“Borrower Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent pursuant to which one or
more Persons deemed acceptable by the Administrative Agent in its reasonable
discretion become party to this Agreement and the other Loan Documents as a
Borrower; provided, that (i) the Borrowers shall notify the Administrative Agent
not less than fifteen Business Days (or such shorter period as may be agreed by
the Administrative Agent in its sole discretion) prior to the effectiveness of
each such joinder agreement and (ii) as a condition to becoming a Borrower under
this Agreement, such Person shall promptly deliver to the Administrative Agent
(i) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers as the Administrative Agent
may reasonably require evidencing the identity, authority and capacity of each
Responsible Officer authorized to act as a Responsible Officer in connection
with this Agreement and the other Loan Documents, (ii) such documents and
certifications as the Administrative Agent may reasonably require to evidence
that each Credit Party is duly organized or formed, and that each Credit Party
is validly existing, in good standing and qualified to engage in business in its
jurisdiction of organization and in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect, (iii) such documentation and
other information as the Administrative Agent or any Lender may reasonably
request that is required by regulatory authorities under applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the Patriot Act and (iv) favorable opinions of domestic and/or
foreign counsel to such Person, addressed to the Administrative Agent and each
Lender.

 

“Canadian Defined Benefit Pension Plan” means a Canadian Pension Plan that
contains a “defined benefit provision” as such term is defined in
Section 147.1(1) of the Income Tax Act (Canada) in respect of which a Credit
Party or any Subsidiary has any obligation or contingent obligation.

 

“Canadian Pension Plan” means any pension plan that is subject to the Pension
Benefits Act (Ontario) or any other similar legislation in any other
jurisdiction of Canada for employees in Canada and former employees in Canada of
the Credit Parties or any of their Subsidiaries.

 

3

--------------------------------------------------------------------------------


 

SUBPART 2.3                Amendments to Section 2.11.  Section 2.11 of the
Existing Credit Agreement is hereby amended by deleting the first sentence
thereof in its entirety and replacing it with the following:

 

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate), Canadian Term B Loans and
Loans determined by reference to the CDOR Rate shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.

 

SUBPART 2.4                Amendments to Section 3.03.  Section 3.03 of the
Existing Credit Agreement is hereby amended by deleting the words “are not being
offered to banks in the London interbank market” and replacing them with the
words “are not being offered to banks in the applicable interbank market”.

 

SUBPART 2.5                Amendments to Section 3.04.  Section 3.04 of the
Existing Credit Agreement is hereby amended by deleting the words “impose on any
Lender or the L/C Issuer or the London interbank market” in clause (a)(iii) and
replacing them with the words “impose on any Lender or the L/C Issuer or the
applicable interbank market”.

 

SUBPART 2.6                Amendments to Section 3.05.  Section 3.05 of the
Existing Credit Agreement is hereby amended by deleting the last paragraph
thereof in its entirety and replacing it with the following:

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the applicable interbank market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

 

SUBPART 2.7                Amendments to Section 5.12.  Section 5.12 of the
Existing Credit Agreement is hereby amended by adding the following new clauses
to the end thereof:

 

(d)                                 No Credit Party or any Subsidiary has any
liability or contingent liability in respect of a Canadian Defined Benefit
Pension Plan.

 

(e)                                  Each Canadian Pension Plan is in compliance
in all material respects with the applicable provisions of all Laws, except for
such non-compliance as could not reasonably be expected to have a Material
Adverse Effect.  Each Canadian Pension Plan has been registered with the Canada
Revenue Agency and, to the knowledge of the Credit Parties, no event has
occurred which would prevent, or cause the loss of, such registration.  Each
Credit Party and each Subsidiary have made all required contributions to each
Canadian Pension Plan, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

(f)                                   There are no pending or, to the knowledge
of the Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Canadian Pension Plan that could
reasonably be expected to have a Material Adverse Effect.  To the knowledge of
the Credit Parties, there has been no violation of fiduciary duty with respect
to any Canadian Pension Plan that has resulted or could reasonably be expected
to result in a Material Adverse Effect.

 

SUBPART 2.8                Amendments to Section 6.13.  Section 6.13 of the
Existing Credit Agreement is hereby amended by adding the following to the end
thereof:

 

4

--------------------------------------------------------------------------------


 

and (c)          (i) comply with the applicable provisions of Law with respect
to each Canadian Pension Plan, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, and (ii) furnish to
the Administrative Agent (x) within five (5) Business Days after any Responsible
Officer or any Subsidiary knows or has reason to know that an event has occurred
in respect of a Canadian Pension Plan that, alone or together with any other
event relating to a Canadian Pension Plan, could reasonably be expected to
result in liability of any Credit Party or any Subsidiary in an aggregate amount
exceeding the Threshold Amount or the imposition of a Lien (other than any Lien
permitted under Section 7.01 hereof), a statement setting forth details as to
such event and the action, if any, that the Credit Party or Subsidiary proposes
to take with respect thereto, and (y) upon request by the Administrative Agent,
copies of (1) each annual information return filed by the Borrower or any
Subsidiary with any Governmental Authority with respect to each Canadian Pension
Plan; (2) all notices received by any Credit Party or any Subsidiary from any
Governmental Authority concerning a breach of Law with respect to any Canadian
Pension Plan; and (3) such other documents or governmental reports or filings
relating to any Canadian Pension Plan as the Administrative Agent shall
reasonably request.

 

SUBPART 2.9                Amendments to Article VII.  Article VII of the
Existing Credit Agreement is hereby amended by adding the following new
Section 7.11 to the end thereof:

 

Section 7.11  Canadian Pension Plans.

 

Incur any liability or contingent liability in respect of a Canadian Defined
Benefit Pension Plan; provided, that a Credit Party or its Subsidiaries may
maintain, sponsor or contribute to a Canadian Defined Benefit Pension Plan or
acquire an interest in any Person that maintains, sponsors or contributes to a
Canadian Defined Benefit Pension Plan, so long as the greater of the wind-up
deficiency or solvency deficiency in respect of all such Canadian Defined
Benefit Plans, as identified in the last valuation report filed with the
applicable pension regulator in respect of each such Canadian Defined Benefit
Plan, does not in the aggregate at any time exceed the Threshold Amount.

 

SUBPART 2.10         Amendments to Section 8.01.  Section 8.01 of the Existing
Credit Agreement is hereby amended by deleting clause (i) in its entirety and
replacing it with the following:

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan that has resulted or could
reasonably be expected to result in liability of a Credit Party under Title IV
of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of the Threshold Amount, or (ii) any failure by any Credit
Party or any Subsidiary to perform its obligations under a Canadian Pension Plan
if such failure has resulted or could reasonably be expected to result in
liability of a Credit Party or a Subsidiary in an aggregate amount in excess of
the Threshold Amount; or

 

PART 3

JOINDER

 

SUBPART 3.1  Joinder of New Borrowers.  Each New Borrower hereby acknowledges,
agrees and confirms that, by its execution of this Amendment, such New Borrower
will be deemed to be a party to the Credit Agreement and a “Borrower” for all
purposes of the Credit Agreement and the other Loan

 

5

--------------------------------------------------------------------------------


 

Documents, and shall have all of the obligations of a Borrower thereunder as if
it had executed the Existing Credit Agreement and such other Loan Documents. 
Each New Borrower hereby ratifies, as of the date hereof, and agrees to be bound
by, all of the terms, provisions and conditions applicable to the Borrowers
contained in the Credit Agreement.  Without limiting the generality of the
foregoing terms of this Section 3.1 but subject to Section 2.19(i) of the
Existing Credit Agreement, each New Borrower hereby (i) jointly and severally
together with the other Borrowers, agrees to promptly pay and perform the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof.

 

PART 4

CONDITIONS TO EFFECTIVENESS

 

SUBPART 4.1  Second Amendment Effective Date.  This Amendment shall be and
become effective as of the date hereof (the “Second Amendment Effective Date”)
when all of the following conditions shall have been satisfied:

 

(a)                                 Execution of Counterparts of Amendment.  The
Administrative Agent shall have received counterparts of this Amendment, which
collectively shall have been duly executed on behalf of each of the Credit
Parties (including each New Borrower), the Required Lenders and the
Administrative Agent.

 

(b)                                 Corporate Matters.  The Administrative Agent
shall have received the following, each of which shall be originals or
telecopies or electronic copies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer, each dated
the Second Amendment Effective Date (or, in the case of certificates of
governmental officials, a recent date before the Second Amendment Effective
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:

 

(i)                                     such certificates of resolutions or
other action, incumbency certificates and/or other certificates of Responsible
Officers as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer authorized to act
as a Responsible Officer in connection with this Agreement and the other Loan
Documents;

 

(ii)                                  such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Credit Party
is duly organized or formed, and that each Credit Party is validly existing, in
good standing and qualified to engage in business in its jurisdiction of
organization and in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

 

(iii)                               favorable opinions of domestic and/or
foreign counsel to the New Borrowers, addressed to the Administrative Agent and
each Lender, in form and substance satisfactory to the Administrative Agent;

 

(c)                                  Patriot Act.  The New Borrowers shall have
provided the documentation and other information to the Lenders that is required
by regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act.

 

6

--------------------------------------------------------------------------------


 

PART 5

MISCELLANEOUS

 

SUBPART 5.1  Representations and Warranties.  The Credit Parties affirm that,
immediately before and immediately after giving effect to this Amendment,
(a) the representations and warranties set forth in the Existing Credit
Agreement and the other Loan Documents are true and correct in all material
respects as of the date hereof (except those which expressly relate to an
earlier period or date) and (b) no Default exists.

 

SUBPART 5.2  Guarantor Acknowledgment.  Each Guarantor hereby (a) acknowledges
and consents to all of the terms and conditions of this Amendment and
(b) reaffirms that, jointly and severally together with the other Guarantors, it
guarantees the prompt payment and performance of their obligations as provided
in Article XI of the Existing Credit Agreement.

 

SUBPART 5.3  References in Other Credit Documents.  On and after the Second
Amendment Effective Date, all references to the Existing Credit Agreement in
each of the Loan Documents shall hereafter mean the Existing Credit Agreement as
amended by this Amendment.  Except as specifically amended hereby, the Existing
Credit Agreement is hereby ratified and confirmed and shall remain in full force
and effect according to its terms.

 

SUBPART 5.4  Counterparts/Telecopy.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Amendment to produce or account for more than one such counterpart.  Delivery by
any party hereto of an executed counterpart of this Amendment by facsimile or
other electronic means shall be effective as such party’s original executed
counterpart and shall constitute a representation that such party’s original
executed counterpart will be delivered upon request by the Administrative Agent.

 

SUBPART 5.5  Governing Law.  This Amendment shall be deemed to be a contract
made under, and for all purposes shall be construed in accordance with, the laws
of the State of New York applicable to agreements made and to be performed
entirely within such state.

 

SUBPART 5.6  FATCA.  For purposes of determining withholding Taxes imposed under
the Foreign Account Tax Compliance Act (FATCA), from and after the effective
date of this Amendment, the Borrower and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) the Credit
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

[remainder of page intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the day and the year first
above written.

 

BORROWERS:

VENTAS REALTY, LIMITED PARTNERSHIP

 

 

 

 

 

By:

Ventas, Inc., its General Partner

 

 

 

 

 

 

By:

/s/ Robert F. Probst

 

 

Name:

Robert F. Probst

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

VENTAS SSL ONTARIO II, INC.

 

VENTAS SSL ONTARIO III, INC.

 

 

 

 

 

 

By:

/s/ John D. Cobb

 

 

Name:

John D. Cobb

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

VENTAS CANADA FINANCE LIMITED

 

 

 

 

 

 

By:

/s/ John D. Cobb

 

 

Name:

John D. Cobb

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

VENTAS UK FINANCE, INC.

 

 

 

 

 

 

By:

/s/ John D. Cobb

 

 

Name:

John D. Cobb

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

VENTAS EURO FINANCE, LLC

 

 

 

 

 

 

By:

/s/ John D. Cobb

 

 

Name:

John D. Cobb

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

GUARANTOR:

VENTAS, INC.

 

 

 

 

 

 

By:

/s/ Robert F. Probst

 

 

Name:

Robert F. Probst

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

By:

/s/ Yinghua Zhang

 

Name:

Yinghua Zhang

 

Title:

Director

 

 

 

 

 

 

LENDERS:

BANK OF AMERICA, N.A.

 

 

 

 

By:

/s/ Yinghua Zhang

 

Name:

Yinghua Zhang

 

Title:

Director

 

 

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

By:

/s/ John Rowland

 

Name:

John Rowland

 

Title:

Vice President

 

 

 

 

 

 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

 

 

 

By:

/s/ Amy Trapp

 

Name:

Amy Trapp

 

Title:

Managing Director

 

 

 

 

By:

/s/ Alistair Anderson

 

Name:

Alistair Anderson

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

 

By:

/s/ Rina Kansagra

 

Name:

Rina Kansagra

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

TORONTO DOMINION (NEW YORK) LLC

 

 

 

 

By:

/s/ Robyn Zeller

 

Name:

Robyn Zeller

 

Title:

Senior Vice President

 

 

 

 

 

 

 

UBS AG, STAMFORD BRANCH

 

 

 

 

By:

/s/ Darlene Arias

 

Name:

Darlene Arias

 

Title:

Director

 

 

 

 

By:

/s/ Denise Bushee

 

Name:

Denise Bushee

 

Title:

Associate Director

 

 

 

 

 

 

 

Credit Suisse AG, Cayman Islands Branch

 

 

 

 

By:

/s/ Bill O’Daly

 

Name:

Bill O’Daly

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Franziska Schoch

 

Name:

Franziska Schoch

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

 

By:

/s/ Scott O’Connell

 

Name:

Scott O’Connell

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK

 

 

 

 

By:

/s/ Brian Tuerff

 

Name:

Brian Tuerff

 

Title:

Senior Vice President

 

 

 

 

 

 

 

GOLDMAN SACHS BANK USA

 

 

 

 

By:

/s/ Michelle Latzoni

 

Name:

Michelle Latzoni

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

By:

/s/ Emanuel Ma

 

Name:

Emanuel Ma

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

 

 

 

By:

/s/ Emanuel Ma

 

Name:

Emanuel Ma

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Andrea S Chen

 

Name:

Andrea S. Chen

 

Title:

Director

 

 

 

 

 

 

 

RBS CITIZENS, N.A.

 

 

 

 

By:

/s/ Kerri Colwell

 

Name:

Kerri Colwell

 

Title:

SVP

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, N.A.

 

 

 

 

By:

/s/ Scott Rossbach

 

Name:

Scott Rossbach

 

Title:

Director

 

 

 

 

 

 

 

CITY NATIONAL BANK

 

 

 

 

By:

/s/ Bob Bessor

 

Name:

Bob Bessor

 

Title:

Senior Vice President

 

 

 

 

 

 

 

THE NORTHERN TRUST COMPANY

 

 

 

 

By:

/s/ Curt Bowers

 

Name:

Curt Bowers

 

Title:

Officer

 

--------------------------------------------------------------------------------